Case 1:21-mj-00218-ZMF *SEALED* Document 2-3 (Court only)                  Filed 02/10/21 Page 1 of
                                     28



                 AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT
                             AND ARREST WARRANT

         I, Kathryn Camiliere, being first duly sworn, herby depose and state as follows:

                                    PURPOSE OF THE AFFIDAVIT

         1.      This Affidavit is submitted in support of Criminal Complaint charging William

  CHRESTMAN, Christopher KUEHNE, Louis Enrique COLON, Felicia KONOLD, and Cory

  KONOLD (the “SUBJECTS”) with violations of 18 U.S.C. §§ 371, 231(a)(3), 1512(c)(2),

  1752(a)(1) and (2), and 40 U.S.C. §§ 5104(e)(2)(D) and (G) for their unlawful conduct at the U.S.

  Capitol on January 6, 2021. This Affidavit sets forth evidence that establishes probable cause that

  the SUBJECTS conspired together, and with others known and unknown, (i) to corruptly obstruct,

  influence, or impede an official proceeding before Congress, that is, the certification of the

  Electoral College, and (ii) to obstruct, impede, or interfere with a law enforcement officer during

  the commission of a civil disorder.

         2.      As described in detail herein, the SUBJECTS did advance together as they

  unlawfully entered the grounds of the U.S. Capitol and the Capitol building itself. The SUBJECTS

  did then proceed to act in concert to prevent law enforcement officers from controlling the crowd

  by obstructing metal barriers that had been deployed to prevent the crowd’s further advancement

  into other areas of the Capitol building. The SUBJECTS not only moved closely to each other in

  proximity, but also appeared to gesture and communicate to one another both before and while

  inside the Capitol in an apparent effort to coordinate their efforts. In addition, one subject,

  KUEHNE, carried rolls of fluorescent orange tape. As shown in images throughout this Complaint,

  strips of similar-style orange tape were strategically worn by each of the SUBJECTS as well as

  others in the crowd. As further evidence of the SUBJECTS’ coordination and planning,

  CHRESTMAN, KUEHNE, and COLON wore tactical style gear, including helmets and gloves,



          Case 4:21-mj-00011-LMC Document 1-1 Filed 02/11/21 Page 1 of 28
Case 1:21-mj-00218-ZMF *SEALED* Document 2-3 (Court only)                   Filed 02/10/21 Page 2 of
                                     28



  and CHRESTMAN arrived at the Capitol with a respirator and wooden club or axe handle

  disguised as a flag.

         3.      In addition to the charges described above, for his individual actions, this Affidavit

  is submitted in support of Criminal Complaint charging William CHRESTMAN with violations

  of 18 U.S.C. § 115(a)(1)(B) for his threats to assault a Federal law enforcement officer, and 18

  U.S.C. §§ 1752(a)(1) – (2), 1752(b)(1)(A) for the use and carrying of a dangerous weapon during

  the commission of the offense.

                                      BACKGROUND OF AFFIANT

         4.      Your affiant has been a Special Agent with the Federal Bureau of Investigation

  (“FBI”) since 2016. As a Special Agent, I am authorized by law or by a Government agency to

  engage in or supervise the prevention, detention, investigation, or prosecution of a violation of

  Federal criminal laws. In addition to my regular duties, I am a tasked with investigating criminal

  activity in and around the U.S. Capitol grounds on January 6, 2021.

         5.      Unless otherwise stated, the information in this Affidavit is either personally known

  to me, has been provided to me by other individuals, or is based on a review of various documents,

  records, and reports. Because this Affidavit is submitted for the limited purpose of establishing

  probable cause to support an application for an arrest warrant, it does not contain every fact known

  by me or the United States. The dates listed in this Affidavit should be read as “on or about” dates.

                    STATEMENT OF FACTS SUPPORTING PROBABLE CAUSE

         6.      The U.S. Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions

  around the U.S. Capitol include permanent and temporary security barriers and posts manned by

  U.S. Capitol Police. Only authorized people with appropriate identification are allowed access

  inside the U.S. Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol was also closed




          Case 4:21-mj-00011-LMC Document 1-1 Filed 02/11/21 Page 2 of 28
Case 1:21-mj-00218-ZMF *SEALED* Document 2-3 (Court only)                 Filed 02/10/21 Page 3 of
                                     28



  to members of the public.

         7.      On January 6, 2021, a joint session of the United States Congress convened at the

  United States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint

  session, elected members of the United States House of Representatives and the United States

  Senate were meeting in separate chambers of the United States Capitol to certify the vote count of

  the Electoral College of the 2020 Presidential Election, which had taken place on November 3,

  2020. The joint session began at approximately 1:00 p.m. Shortly thereafter, by approximately

  1:30 p.m., the House and Senate adjourned to separate chambers to resolve a particular objection.

  Vice President Mike Pence was present and presiding, first in the joint session, and then in the

  Senate chamber.

         8.      As the proceedings continued in both the House and the Senate, and with Vice

  President Pence present and presiding over the Senate, a large crowd gathered outside the U.S.

  Capitol. As noted above, temporary and permanent barricades were in place around the exterior of

  the U.S. Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd

  away from the Capitol building and the proceedings underway inside.

         9.      At such time, the certification proceedings were still underway and the exterior

  doors and windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S.

  Capitol Police attempted to maintain order and keep the crowd from entering the Capitol; however,

  shortly after 2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by

  breaking windows and by assaulting members of the U.S. Capitol Police, as others in the crowd

  encouraged and assisted those acts.

         10.     Shortly thereafter, at approximately 2:20 p.m. members of the United States House

  of Representatives and United States Senate, including the President of the Senate, Vice President




          Case 4:21-mj-00011-LMC Document 1-1 Filed 02/11/21 Page 3 of 28
Case 1:21-mj-00218-ZMF *SEALED* Document 2-3 (Court only)                    Filed 02/10/21 Page 4 of
                                     28



  Pence, were instructed to—and did—evacuate the chambers. Accordingly, the joint session of the

  United States Congress was effectively suspended until shortly after 8:00 p.m. Vice President

  Pence remained in the U.S. Capitol from the time he was evacuated from the Senate Chamber until

  the sessions resumed.

         11.     In the course of these events, approximately 81 members of the Capitol Police and

  58 members of the Metropolitan Police Department were assaulted. Additionally, one subject was

  shot and killed while attempting to enter the House chamber through broken windows; many media

  members were assaulted and had cameras and other news gathering equipment destroyed; and the

  Capitol suffered millions of dollars in damage—including broken windows and doors, graffiti, and

  residue of various pepper sprays, tear gas, and fire extinguishers deployed both by crowd members

  who stormed the Capitol and by Capitol Police officers trying to restore order.

         12.     During national news coverage of the aforementioned events, video footage and

  images which appeared to be captured on mobile devices of persons present on the scene depicted

  evidence of violations of local and federal law, including scores of individuals inside the U.S.

  Capitol building without authority to be there.

                                              The Subjects

         13.     Your affiant reviewed various forms of open source videos and photographs of

  individuals who were engaged in unlawful activity at the Capitol on January 6, 2021. As described

  in detail herein, your affiant has identified a group of five subjects who acted in concert to achieve

  unlawful purposes. As previously introduced, the SUBJECTS acted together to obstruct law

  enforcement on the Capitol grounds and inside the Capitol during a civil disorder, and to obstruct

  Congress’s certification of the Electoral College vote.1


  1
    Your affiant believes that there may be more persons involved in this particular conspiracy than
  the persons described throughout this affidavit, and the investigation is ongoing.


          Case 4:21-mj-00011-LMC Document 1-1 Filed 02/11/21 Page 4 of 28
Case 1:21-mj-00218-ZMF *SEALED* Document 2-3 (Court only)                  Filed 02/10/21 Page 5 of
                                     28



         14.      The first subject can be seen in an image below (as captured on January 6, 2021)

  dressed in a black baseball hat, black framed glasses, a black sweatshirt, black boots, tan gloves,

  green and tan camouflage pants, and a green tactical vest. The subject was also carrying what

  appeared to be a wooden club or axe handle, which was initially disguised as a blue flag. Your

  affiant has reason to believe this person is William CHRESTMAN (“CHRESTMAN”) based on

  the comparisons discussed herein. Among other things, your affiant has compared images from

  CHRESTMAN’s database records, including DMV records, to several images and videos from the

  events at the Capitol.2 Based on these same records, your affiant has determined that

  CHRESTMAN currently resides in the Kansas City, Kansas metropolitan area. According to

  records produced by CHRESTMAN’s wireless cell phone provider in response to legal process,

  CHRESTMAN is listed as the owner of a cell phone number (“CHRESTMAN cell”). Lawfully-

  obtained Google records show that a Google account associated with the CHRESTMAN cell

  number was connected to Google services and was present in or around the U.S. Capitol on January

  6, 2021.




  2
    In the days following January 6, 2021, some public users on social media, specifically Twitter,
  misidentified CHRESTMAN as Gavin McInnes, the founder of the Proud Boys. Though this was
  a misattribution, your affiant submits that CHRESTMAN does have similar facial features to
  Gavin McInnes. A video link to a story featuring an interview with McInnes from ABC news can
  be found at this link: https://abcnews.go.com/Nightline/video/proud-boys-founder-feels-
  responsible-controversial-behavior-59766444.


             Case 4:21-mj-00011-LMC Document 1-1 Filed 02/11/21 Page 5 of 28
Case 1:21-mj-00218-ZMF *SEALED* Document 2-3 (Court only)                Filed 02/10/21 Page 6 of
                                     28




         15.    The second subject can be seen in an image below (as captured on January 6, 2021)

  wearing a tan helmet with orange tape affixed to the top and back, a black and tan face mask, a

  black jacket, tan pants, orange-tinted sunglasses, and a black backpack with two rolls of orange

  tape hanging from the back. Your affiant has reason to believe the person pictured below is

  Christopher KUEHNE (“KUEHNE”) based on the investigation discussed herein. Among other

  things, your affiant conducted a law enforcement database check and compared images of

  KUEHNE, including his DMV records, to several images and videos from the events at the Capitol.

  Based on these same records, KUEHNE also resides in the Kansas City, Kansas metro area.

  According to records produced by KUEHNE’s wireless telephone provider in response to legal

  process, KUEHNE is listed as the owner of a cell phone number (“KUEHNE cell”). Law

  enforcement databases consistently attributed that particular phone number to KUEHNE. Lawfully

  obtained cell site data indicates that a cell phone associated with KUEHNE’s cell number was

  present in or around the U.S. Capitol on January 6, 2021.




          Case 4:21-mj-00011-LMC Document 1-1 Filed 02/11/21 Page 6 of 28
Case 1:21-mj-00218-ZMF *SEALED* Document 2-3 (Court only)                  Filed 02/10/21 Page 7 of
                                     28




         16.     The third subject can be seen in an image below (as captured on January 6, 2021)

  wearing a black helmet with orange tape affixed to the front and the back, an American flag pattern

  face mask, an orange hooded sweatshirt, black sunglasses, black pants, black gloves, and a black

  backpack with red bandana tied to the back of the backpack. Your affiant has reason to believe

  this person is Louis Enrique COLON (“COLON”) based on the investigation discussed herein.

  Among other things, your affiant conducted a law enforcement database check and compared

  images of COLON, including his DMV records. According to databases available to law

  enforcement, COLON is also believed to reside in the Kansas City, Missouri metro area.

  According to records produced by COLON’s wireless telephone provider in response to legal

  process, COLON is listed as the owner of a cell phone number (“COLON cell”). Lawfully obtained

  cell site data indicates that a cell phone associated with COLON’s cell phone number was present

  in or around the U.S. Capitol on January 6, 2021.




          Case 4:21-mj-00011-LMC Document 1-1 Filed 02/11/21 Page 7 of 28
Case 1:21-mj-00218-ZMF *SEALED* Document 2-3 (Court only)                   Filed 02/10/21 Page 8 of
                                     28




         17.     The fourth subject can be seen in an image below (as captured on January 6, 2021)

  wearing a tan baseball hat with orange tape affixed to the top and brown braided ponytail, a green

  scarf, and black jacket, tan pants, tan and gray shoes, and a black backpack. Your affiant has reason

  to believe the person pictured below is Felicia KONOLD (“FELICIA KONOLD”) based on the

  comparisons discussed herein. Among other things, your affiant has compared images in FELICIA

  KONOLD’s database records, including DMV records, to several images and videos from the

  events at the Capitol. According to law enforcement records, FELICIA KONOLD resides in the

  Tuscon, Arizona metro area. Additional law enforcement database checks associated a phone

  number (hereinafter, the “FELICIA KONOLD cell”) with FELICIA KONOLD. Additionally,




          Case 4:21-mj-00011-LMC Document 1-1 Filed 02/11/21 Page 8 of 28
Case 1:21-mj-00218-ZMF *SEALED* Document 2-3 (Court only)                  Filed 02/10/21 Page 9 of
                                     28



  during a voluntary interview with the FBI on or about January 28, 2021, FELICIA KONOLD was

  reached telephonically via the FELICIA KONOLD cell. Lawfully obtained cell site data indicates

  that a cell phone associated with FELICIA KONOLD’s cell phone number was present in or

  around the U.S. Capitol on January 6, 2021.




         18.     The fifth subject can be seen in an image below (as captured on January 6, 2021)

  wearing a black and grey baseball hat with orange tape affixed to the top, glasses, a red scarf, tan

  hooded jacket, and grey pants. Your affiant has reason to believe the person pictured below is Cory

  KONOLD (“CORY KONOLD”) based on the comparisons discussed herein. Among other things,

  your affiant has compared images in CORY KONOLD’s database records, including DMV

  records, to several images and videos from the events at the Capitol. CORY KONOLD is the

  brother of FELICIA KONOLD. Lawfully-obtained cell site records indicated that the FELICIA

  KONOLD cell called a number associated with CORY KONOLD while in or around the Capitol

  on January 6, 2021.




          Case 4:21-mj-00011-LMC Document 1-1 Filed 02/11/21 Page 9 of 28
Case 1:21-mj-00218-ZMF *SEALED* Document 2-3 (Court only)                  Filed 02/10/21 Page 10
                                    of 28




                            The Group’s Affiliation with the Proud Boys

         19.     Proud Boys is a nationalist organization with multiple U.S. chapters and potential

  activity in other Western countries. The group describes itself as a “pro-Western fraternal

  organization for men who refuse to apologize for creating the modern world; aka Western

  Chauvinists.” Proud Boys members routinely attend rallies, protests, and other First Amendment-

  protected events, where they sometimes engage in violence against individuals whom they

  perceive as threats to their values. The group has an initiation process for new members, who often

  wear yellow and black polo shirts or other apparel adorned with the Proud Boys logo to events.

         20.     Beginning as early as December 2020, public communications from Proud Boys

  organizers encouraged members of the Proud Boys to attend the January 6, 2021, demonstration

  in Washington, D.C. Such communications included messages sent by the self-described chairman

  of the Proud Boys, Enrique Tarrio. For example, on or about December 29, 2020, Tarrio posted a

  message on the social media site Parler about the demonstration planned for January 6, 2021.



         Case 4:21-mj-00011-LMC Document 1-1 Filed 02/11/21 Page 10 of 28
Case 1:21-mj-00218-ZMF *SEALED* Document 2-3 (Court only)                      Filed 02/10/21 Page 11
                                    of 28



  Among other things, Tarrio announced that the Proud Boys would “turn out in record numbers on

  Jan 6th but this time with a twist… We will not be wearing our traditional Black and Yellow. We

  will be incognito and we will be spread across downtown DC in smaller teams. And who

  knows….we might dress in all BLACK for the occasion.” I believe the statement about dressing

  in “all BLACK” is a reference to dressing like the group known as “Antifa,” who the Proud Boys

  have identified as an enemy of their movement and who are frequently depicted in the media clad

  in black clothing. Your affiant understands that the post was accessible to any users or guests of

  Parler’s site, and it was reported in the media.

         21.     On or around the same day, Joseph Biggs, a self-described organizer of the Proud

  Boys, posted a similar message on Parler in which he stated, among other things, “We will not be

  attending DC in colors. We will be blending in as one of you. You won’t see us. You’ll even think

  we are you . . .We are going to smell like you, move like you, and look like you. The only thing

  we’ll do that’s us is think like us! Jan 6th is gonna be epic.” I understand that, in referring to “you”

  Biggs was directing these statements at “Antifa,” who are frequently depicted in the media as

  wearing black clothing at rallies and counter-protests.

         22.     On January 6, 2021, a large group of Proud Boys were captured on publicly-

  available video marching in a group on Constitution Avenue, Northwest, in the area around First

  Street, Northwest. The group march was led by, among others, Proud Boys organizers Joseph

  Biggs and Ethan Nordean, who have both been charged by complaint.3 The group was engaged in




  3
   On January 19, 2021, Joseph Biggs was charged by criminal complaint for violations of 18 U.S.C.
  §§ 1512(c), 1752(a), and 40 U.S.C. §§ 5104(e)(2)(D) and (F). United States v. Joseph Biggs, 21-
  mj-126. On February 2, 2021, Ethan Nordean was charged by criminal complaint for violations of
  18 U.S.C. §§ 1361, 2 and 18 U.S.C. § 1512(c)(2), among other charges, in connection with his
  actions at the U.S. Capitol on January 6, 2021. United States v. Ethan Nordean, 21-mj-195.



          Case 4:21-mj-00011-LMC Document 1-1 Filed 02/11/21 Page 11 of 28
Case 1:21-mj-00218-ZMF *SEALED* Document 2-3 (Court only)                Filed 02/10/21 Page 12
                                    of 28



  various chants and response calls, including “F*** Antifa!” and “Whose streets? Our streets!”

  CHRESTMAN and FELICIA KONOLD were observed within this group.

         23.    Your affiant reviewed open source media that depicted CHRESTMAN interacting

  with several members of the Proud Boys near the Capitol before it was breached. The image below

  depicts CHRESTMAN (left) communicating with a person that your affiant identified as Proud

  Boy Ethan Nordean (right).




         24.    The same group of Proud Boys were later captured on publicly-available video

  moving toward the pedestrian entrance to the Capitol grounds on First Street, Northwest. The

  group continued to be led by Proud Boy organizers Joseph Biggs and Ethan Nordean. As depicted

  in the images below, marching among this group were the SUBJECTS. Walking within feet of the

  SUBJECTS are other identified Proud Boys, such as William Pepe, who has been indicted for his

  conduct on January 6, 2021.4



  4
    William Pepe was charged by indictment on January 29, 2021, in a Conspiracy with another
  identified Proud Boy, Dominic Pezzola in 21-cr-52, with violations of 18 U.S.C. §§ 231, 1512(c),


         Case 4:21-mj-00011-LMC Document 1-1 Filed 02/11/21 Page 12 of 28
Case 1:21-mj-00218-ZMF *SEALED* Document 2-3 (Court only)               Filed 02/10/21 Page 13
                                    of 28




  among other charges, in connection with his actions at and inside the U.S. Capitol on or about
  January 6, 2021.




         Case 4:21-mj-00011-LMC Document 1-1 Filed 02/11/21 Page 13 of 28
Case 1:21-mj-00218-ZMF *SEALED* Document 2-3 (Court only)                    Filed 02/10/21 Page 14
                                    of 28



                     The SUBJECTS’ Conduct at the Capitol on January 6, 2021

         25.     Your affiant has studied video footage and still photographs of the January 6, 2021

  incursion of the U.S. Capitol. Based on your affiant’s review of such materials, your affiant asserts

  that the SUBJECTS engaged in the conduct described herein.

         26.     Shortly before 1:00 p.m., a large crowd, including a large group of Proud Boys,

  gathered near the pedestrian entrance to the Capitol grounds on First Street. The entrance was

  secured by a small number of U.S. Capitol Police, who stood behind a waist-high metal barrier.

  Shortly thereafter, two men advanced toward the waist-high metal gate. The crowd followed.

  Individuals that I recognize as CHRESTMAN, FELICIA KONOLD, and CORY KONOLD

  moved to the front of the crowd during the initial confrontation with law enforcement. Your affiant

  notes that CHRESTMAN appeared to have a black helmet with a piece of orange tape hanging

  from his backpack (circled in yellow below). This orange tape is similar in kind and character to

  the orange tape affixed to the headwear of FELICIA KONOLD, CORY KONOLD, KUEHNE,

  and COLON.




         Case 4:21-mj-00011-LMC Document 1-1 Filed 02/11/21 Page 14 of 28
Case 1:21-mj-00218-ZMF *SEALED* Document 2-3 (Court only)                  Filed 02/10/21 Page 15
                                    of 28




          27.       Within minutes, the crowd overwhelmed the U.S. Capitol Police officers seen at

  the top of the steps in the image above. The metal barricades were toppled, and the crowd advanced

  toward the Capitol. Within minutes, CHRESTMAN, FELICIA KONOLD, and CORY KONOLD

  had moved past the barrier and placed themselves at or near the front of the crowd at the next

  police barrier.

          28.       As Capitol Police began to form another line closer to the Capitol, CHRESTMAN,

  FELICIA KONOLD, and CORY KONOLD were among those at the front of the crowd.

  CHRESTMAN then stood directly in front of Capitol Police officers who were attempting to guard

  the Capitol. CHRESTMAN yelled at the Capitol Police officers, “You shoot and I’ll take your

  fucking ass out!” At a different point, Capitol Police officers attempted to arrest one person from

  the crowd, and CHRESTMAN encouraged other members of the crowd to stop the Capitol Police

  from arresting him. Among other things, CHRESTMAN said to other members of the crowd,

  “Don’t let them take him!” Immediately next to CHRESTMAN was FELICIA KONOLD, who at




          Case 4:21-mj-00011-LMC Document 1-1 Filed 02/11/21 Page 15 of 28
Case 1:21-mj-00218-ZMF *SEALED* Document 2-3 (Court only)               Filed 02/10/21 Page 16
                                    of 28



  multiple points deliberately grabbed CHRESTMAN’s elbow and tactical vest. During this

  sequence, FELICIA KONOLD yelled at Capitol Police, “Let him go!” A screenshot of

  CHRESTMAN, FELICIA KONOLD, and CORY KONOLD during this sequence can be seen

  below. Of note, CHRESTMAN’s wooden club or axe handle can be seen wrapped in a blue flag.




          29.    The next police line was soon overwhelmed and outflanked by crowds of people as

  they crowd advanced to the front plaza of the U.S. Capitol. CHRESTMAN, FELICIA KONOLD,

  and CORY KONOLD again moved to the front of the crowd and stood directly in front of law

  enforcement officers who were attempting to guard the Capitol. CHRESTMAN put on the black

  helmet with orange tape, and he can be seen holding what appears to be the same wooden club or

  axe handle discussed above. In the image below, the wooden club or axe handle has been stripped

  of the flag.




          Case 4:21-mj-00011-LMC Document 1-1 Filed 02/11/21 Page 16 of 28
Case 1:21-mj-00218-ZMF *SEALED* Document 2-3 (Court only)            Filed 02/10/21 Page 17
                                    of 28




         30.    Shortly thereafter, CHRESTMAN removed the black helmet and donned what

  appears to be a respirator. The helmet with orange tape that had been worn by CHRESTMAN was

  then worn briefly by CORY KONOLD. As is depicted below, FELICIA KONOLD helped CORY

  KONOLD put on the helmet.




         Case 4:21-mj-00011-LMC Document 1-1 Filed 02/11/21 Page 17 of 28
Case 1:21-mj-00218-ZMF *SEALED* Document 2-3 (Court only)                     Filed 02/10/21 Page 18
                                    of 28




         31.     Video footage taken during the event also captures CHRESTMAN addressing the

  crowd of people who had unlawfully assembled on the Capitol grounds. At one point,

  CHRESTMAN turned to face the crowd and shouted: “Whose house is this?” The crowd

  responded, “Our house!” CHRESTMAN shouted, “Do you want your house back?” The crowd

  responded, “Yes!” CHRESTMAN shouted back, “Take it!”

         32.     At another point while outside the Capitol, and as seen in the image below,

  CHRESTMAN, FELICIA KONOLD, CORY KONOLD and others used their hands and bodies

  in an effort to disrupt or dismantle the metal barriers that officers were using to control the crowd.




          Case 4:21-mj-00011-LMC Document 1-1 Filed 02/11/21 Page 18 of 28
Case 1:21-mj-00218-ZMF *SEALED* Document 2-3 (Court only)                  Filed 02/10/21 Page 19
                                    of 28




                   The SUBJECTS’ Conduct Inside the Capitol on January 6, 2021

         33.     The SUBJECTS subsequently entered the U.S. Capitol and appeared together at

  various locations inside the building.

         34.     For example, footage obtained from surveillance cameras inside the Capitol, along

  with open source video, depicts efforts by law enforcement officers to lower metal barriers in the

  tunnels underneath the Capitol. These metal barriers are designed to seal off areas of the Capitol

  and were deployed in an effort to control the crowd. U.S. Capitol Police officers were positioned

  on the other side of the metal barriers, which were being lowered to prevent the crowd from

  advancing. FELICIA KONOLD, CHRESTMAN, KUEHNE, and COLON each took deliberate

  steps to prevent the barriers from closing. In my training and experience, the actions of FELICIA

  KONOLD, CHRESTMAN, KUEHNE, and COLON were intended to and did serve to prevent

  law enforcement from securing areas of the Capitol against unlawful entrants.

         35.     The person that I have identified as FELICIA KONOLD can be seen intentionally

  obstructing the operations of the metal barriers by attempting to stop them from closing by placing

  her arm in the path of the barriers. As FELICIA KONOLD took this action, a person that I




         Case 4:21-mj-00011-LMC Document 1-1 Filed 02/11/21 Page 19 of 28
Case 1:21-mj-00218-ZMF *SEALED* Document 2-3 (Court only)         Filed 02/10/21 Page 20
                                    of 28



  recognize as CORY KONOLD stood immediately behind her. Law enforcement officers can be

  seen standing on the other side of the barrier.




          Case 4:21-mj-00011-LMC Document 1-1 Filed 02/11/21 Page 20 of 28
Case 1:21-mj-00218-ZMF *SEALED* Document 2-3 (Court only)                  Filed 02/10/21 Page 21
                                    of 28



            36.   At around the same time and in the same general location in the Capitol,

  CHRESTMAN took a similar action to obstruct the metal barriers with a wooden club or axe

  handle.




            37.   As shown below, CHRESTMAN, KUEHNE, and COLON can be seen standing

  near one another, and the surveillance video appears to show them gesturing and calling out to one

  another as law enforcement officers attempted to lower the barriers. As can be seen in the second

  image below, FELICIA KONOLD was initially out of view but then rejoined CHRESTMAN.5




  5
    Proud Boys Nicholas Ochs and Nicholas DeCarlo can be seen in the background recording the
  unlawful conduct with their phones and other devices. Ochs and DeCarlo were indicted on
  February 3, 2021 in 21-cr-73, for a Conspiracy to commit violations of 18 U.S.C. § 1512(c), among
  other charges, in connection with their actions at and inside the U.S. Capitol on or about January
  6, 2021.




            Case 4:21-mj-00011-LMC Document 1-1 Filed 02/11/21 Page 21 of 28
Case 1:21-mj-00218-ZMF *SEALED* Document 2-3 (Court only)                    Filed 02/10/21 Page 22
                                    of 28




          38.     Images of KUEHNE motioning to COLON were captured in the same surveillance

  camera. KUEHNE grabbed what appears to be a podium and placed the podium strategically in

  the track of one of the barriers, which action would likely prevent the barrier from closing. Shortly

  after KUEHNE obstructed the path of one door with the podium, COLON grabbed a chair and

  placed it in the path of a separate barrier.




          Case 4:21-mj-00011-LMC Document 1-1 Filed 02/11/21 Page 22 of 28
Case 1:21-mj-00218-ZMF *SEALED* Document 2-3 (Court only)                 Filed 02/10/21 Page 23
                                    of 28




         39.    In a different surveillance video from a different part of the Capitol, the SUBJECTS

  can again be seen in close proximity to one another while interacting with several other persons

  who unlawfully entered the Capitol.




         Case 4:21-mj-00011-LMC Document 1-1 Filed 02/11/21 Page 23 of 28
Case 1:21-mj-00218-ZMF *SEALED* Document 2-3 (Court only)                 Filed 02/10/21 Page 24
                                    of 28




         40.    Your affiant also notes that many within the crowd with the SUBJECTS were

  wearing orange clothing or orange tape on their hats or helmets. As described in Paragraph 15,

  KUEHNE was carrying two rolls of orange tape on his backpack. Your affiant submits that the

  gauge of the KUEHNE’s orange tape is consistent with the orange tape worn on the hats or helmets

  of the SUBJECTS as well as others in the crowd. Based on my training and experience, your

  affiant believes the use of orange tape by multiple members in the crowd was a mark that was

  intended to identify persons for a particular purpose. The intent and purpose of this identifying

  tape remains under investigation.

                         Statements in Social Media By FELICIA KONOLD

         41.    Following this incident, law enforcement agencies received numerous tips from the

  public. One such tip was provided by Witness-1 (“W-1”); W-1 provided a tip regarding a particular

  Snapchat account for username “classy_lacy” (hereinafter the “SNAPCHAT ACCOUNT”). The




         Case 4:21-mj-00011-LMC Document 1-1 Filed 02/11/21 Page 24 of 28
Case 1:21-mj-00218-ZMF *SEALED* Document 2-3 (Court only)                 Filed 02/10/21 Page 25
                                    of 28



  SNAPCHAT ACCOUNT posted videos on Snapchat bragging about the attack on the U.S. Capitol

  on January 6, 2021.      W-1 provided a compilation of three videos from the SNAPCHAT

  ACCOUNT to the FBI.

         42.     Open source searches for the particular username associated with the SNAPCHAT

  ACCOUNT identified a Twitter account with the same username (both usernames referred to

  “classy_lacy”) (hereinafter the “TWITTER ACCOUNT”). The display name for this TWITTER

  ACCOUNT was “felicia konold,” and the publicly available profile photograph associated with the

  TWITTER ACCOUNT appeared to be same person whose profile photograph appeared in the SNAPCHAT

  ACCOUNT. The profile pictures from the SNAPCHAT ACCOUNT (on the right) and the TWITTER

  ACCOUNT (on the left) are set forth below.




         43.     One video from the SNAPCHAT ACCOUNT featured a woman talking toward the

  camera in a “selfie” style. The woman said, in substance and in part:

                         The one thing I learned today…
                         [Barks, Barks]
                         [Laughs]
                         I’m watching the news guys
                         Fuuuck
                         Dude, I can’t even put into words. I. I. Never.
                         I never could [unintelligble] have imagined having that
                         much of an influence on the events that unfolded today.


         Case 4:21-mj-00011-LMC Document 1-1 Filed 02/11/21 Page 25 of 28
Case 1:21-mj-00218-ZMF *SEALED* Document 2-3 (Court only)                      Filed 02/10/21 Page 26
                                    of 28



                        [Laughs]
                        Dude, people were willing to follow. You fucking lead, and
                        everyone had my back, dude, everyone, fucking wall, legit,
                        in the air, up against the fence, [unintelligible], three lines of
                        police, fence, me, not even on the ground, my feet weren’t
                        even on the ground, all my boys, behind me, holding me up
                        in the air, pushing back.
                        [Laughs]
                        We fucking did it.

  The following is an image of the woman speaking in the video.




         44.     Additionally, in a video from the SNAPCHAT ACCOUNT, a woman’s voice

  celebrated that she had just been “recruited into a fucking chapter from Kansas City.” In the post,

  the woman claimed that she had been told that even though she was not from Kansas City, she was

  “with them now.” During the video post, the speaker displayed a two-sided “challenge coin” that

  appears to have markings that designate it as belonging to the Kansas City Proud Boys.




         Case 4:21-mj-00011-LMC Document 1-1 Filed 02/11/21 Page 26 of 28
Case 1:21-mj-00218-ZMF *SEALED* Document 2-3 (Court only)                     Filed 02/10/21 Page 27
                                    of 28




                                   CONCLUSIONS OF AFFIANT

         45.     Based on the foregoing, your Affiant submits that there is probable cause to believe

  that William CHRESTMAN, Christopher KUEHNE, Louis Enrique COLON, FELICIA

  KONOLD, and CORY KONOLD each did violate 18 U.S.C. § 371 by conspiring together, and

  with others known and unknown, (i) to corruptly obstruct, influence, or impede an official

  proceeding before Congress, that is, the certification of the Electoral College, and (ii) to obstruct,

  impede, or interfere with a law enforcement officer during the commission of a civil disorder.

         46.     Based on the foregoing, your Affiant further submits that that there is probable

  cause to believe that William CHRESTMAN, Christopher KUEHNE, Louis Enrique COLON,

  FELICIA KONOLD, and CORY KONOLD each did violate 18 U.S.C. §§ 231(a)(3), 1512(c)(2),

  1752(a)(1) and (2), and 40 U.S.C. §§ 5104(e)(2)(D) and (G).

         47.     Based on the foregoing, your Affiant further submits that that there is probable

  cause to believe that William CHRESTMAN did violate 18 U.S.C. § 115(a)(1)(B) by threatening

  to assault a Federal law enforcement officer, and 18 U.S.C. §§ 1752(a)(1) – (2), 1752(b)(1)(A) for

  the use and carrying of a dangerous weapon during the commission of the offense.



          Case 4:21-mj-00011-LMC Document 1-1 Filed 02/11/21 Page 27 of 28
Case 1:21-mj-00218-ZMF *SEALED* Document 2-3 (Court only)               Filed 02/10/21 Page 28
                                    of 28




                                                  Respectfully submitted,




                                                  Kathryn Camiliere
                                                  Special Agent
                                                  Federal Bureau of Investigation




         Subscribed and sworn by telephone pursuant to Fed. R. Crim. P. 4.1 and 41(d)(3) on
  February 10, 2021.
                           2021.02.10
                           15:33:03 -05'00'
         _________________________________________
         HON. ZIA M. FARUQUI
         UNITED STATES MAGISTRATE JUDGE




         Case 4:21-mj-00011-LMC Document 1-1 Filed 02/11/21 Page 28 of 28
